DETAILED ACTION
Claims 1, 2, 4-6, 8-15, 18-20, 22-28 and 30  are pending as amended on  14 September 2022, claims 3, 7, 16, 17, 21, 29  and 31-32  are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection of claims 1, 2, 4-6, 8-15, 18-20, 22-28 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1, 2, 4-6, 8, 11, 12, 14, 15, 18-20, 22, 23 and 25  under 35 U.S.C. 102(a)(1)/(a)(2) over  by US2017/0073569A1 (Reddy), and the rejection of claims 13, 24 and 28 under 35 U.S.C. 103 over Reddy.  The rejections have been withdrawn.  However, Applicant’s amendment does not distinguish from Reddy in view of US Patent 4425241 (Swanson). 
Applicant’s arguments in light of the amendment have been fully considered. 
Applicant argues that Reddy fails to teach the instantly claimed polyethylene glycol, however, as set forth in previous Office action , Reddy teaches  the composition can include a polymer viscosifier with ethylene glycol monomer ( [0119]).   The examiner acknowledges that Reddy is silent on the instantly claimed molecular weight of polyethylene glycol viscosifier.  Swanson teaches that polyethylene glycol of molecular weight of 6000 to 20,000 is an effective viscosifier for reduction of  water loss of drilling fluid (col. 1, line 5-15 and col.2, line 14-16), which meets the claimed range and amount.  At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the polyethylene glycol of  molecular weight of Swanson in the composition of Reddy.  The rationale to do so would have been the motivation provided by the teachings of Swanson that to do so would predictably provide effective water loss control  (col. 1, line 5-15), which is desirable by Reddy ([0127]). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the instant composition is a liquid resin that is not viscosified, or a density increase not caused by a brine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant asserts that the instantly claims pH is critical on the behavior and performance of the compositions citing  line  13-15, page 21 and line 3-15, page 30 of instant specification, which discloses high pH allows for compatibility with cement (p21, l13-15),  solubilization of the copolymer and formation of rigid hard gel at pH 13 and soft, elastic at pH 14 (p29 -p30),  however, Reddy expressly discloses that  the composition has a basic pH and  sodium hydroxide  is added to make the copolymer water soluble ([0091], [0115] and [0130]), exemplifies formation of various types of gels from elastic to stiff type ([0123] and [0133]),  and further discloses that the composition can be used in combination with a cementing fluid ([0120]),  thus Reddy recognizes the criticality of pH, and  a person of ordinary skill in the art would have been motivated to optimize the pH   in order to obtain a workable product. 

Claim Rejections - 35 USC § 103
Claims  1, 2, 4-6, 8-15, 18-20, 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy  in view of Swanson as evidenced by “Calcium Chloride – A guide to Physical Properties” of Occidental Chemical Corporation.
Regarding claims 1, 2, 4-6, 9, 10, 14 and 15,  Reddy teaches a composition comprises  a maleic anhydride copolymer, an amine crosslinker and a polymer viscosifier including ethylene glycol monomer ([0003], [0119]), which meets the claimed polyethylene glycol. 
Reddy teaches that the copolymer comprises repeat unit of isobutene and maleic anhydride ([0008]), which meets the claimed repeat unit I and II, respectively, and the amine crosslinker includes tetraethylenepentamine ([0011]), which meets the claimed ethyleneamine. 
Reddy does not teach the instantly claimed  molecular weight of polyethylene glycol viscosifier.
Swanson teaches that polyethylene glycol of molecular weight of 6000 to 20,000 is an effective viscosifier for reduction of  water loss of drilling fluid (col. 1, line 5-15 and col.2, line 14-16), which meets the claimed range  of claim 1, overlaps with the claimed range of claim 9, and encompasses the claimed range of claim 10, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the polyethylene glycol of  molecular weight of Swanson in the composition of Reddy.  The rationale to do so would have been the motivation provided by the teachings of Swanson that to do so would predictably provide effective water loss control  (col. 1, line 5-15), which is desirable by Reddy ([0127]). 
Regarding claim 8,  Reddy teaches isobutene repeat unit and maleic anhydride repeat unit alternate in the copolymer ([0084]).
Regarding claims 11 and 12,  Reddy teaches the amount of the polymer viscosifier including polyethylene  glycol can be an equal concentration to that of the maleic anhydride copolymer and amine crosslinker ([0119]), and the concentration of the maleic anhydride copolymer and amine crosslinker can be 20%  and the weight ratio of the copolymer and amine can be 1:1([0088], [0092]), thus the combined concentration of   the copolymer and the polyethylene glycol is about 30 wt.% (i.e., 10 wt% copolymer plus 20 wt.% of polyethylene glycol viscosifier), which meets the claimed amount.  
Regarding claims 13 and 28,  Reddy teaches the concentration of the maleic anhydride copolymer and amine crosslinker can be 30%  and the weight ratio of the copolymer and amine can be 2:1([0088], [0092]), thus the amount of the copolymer is about 20%, which meets the claimed amount of copolymer. 
Reddy teaches that the polymer viscosifier including polyethylene  glycol can be a less concentration than that of the maleic anhydride copolymer and amine crosslinker ([0119]), thus the amount of polyethylene glycol is less than 30 wt.%, which encompasses the claimed amount of 10 wt.%  of claim 13 or 5 to 15 wt.% of claim 28. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include polyethylene  glycol at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 18-20,  Reddy teaches the alternative embodiment of ethyleneamine crosslinker thus meets the claims.
Regarding claims 22 and 23,  Reddy teaches  the composition has a basic pH and  sodium hydroxide  is added to make the copolymer water soluble ([0091], [0115] and [0130]).
Regarding  claim 24 and 28, Reddy teaches that the composition has a basic pH  of about 11 ([0091]), which abuts the claimed range.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Further, Reddy expressly discloses that  the composition has a basic pH and  sodium hydroxide  is added to make the copolymer water soluble ([0091], [0115] and [0130]), exemplifies formation of various types of gels from elastic to stiff type ([0123] and [0133]),  and further discloses that the composition can be used in combination with a cementing fluid ([0120]),  thus Reddy recognizes the criticality of pH, and  a person of ordinary skill in the art would have been motivated to optimize the pH   in order to obtain a workable product. 
Regarding claim 25,  Reddy teaches  the composition include an aqueous carrier ([0090]). 
Regarding claims 26, 27 and 30,  Reddy teaches that the composition can contain 10% of a salt such as CaCl2 ([0090]), thus a density of about 1.10 g/cm3 as evidenced by “Calcium Chloride – A guide to Physical Properties” of Occidental Chemical Corporation (Table 3b), which abuts the claimed density.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
 Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
	Reddy further teaches that the composition forms a gel  with elasticity ([0123] and [0133]).  
	Regarding the viscosity and elasticity of the composition of claims 26, 27 and 30, since Reddy  and Swanson teach the same composition comprising the same isobutene maleic copolymer, crosslinker, and polyethylene glycol in the claimed amount,  absent evidence to the contrary, one of ordinary skill in the art would have reasonable basis to expect that the claimed viscosity and elasticity would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766